DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2-26-2021 have been fully considered but they are not persuasive.
As to the argument “that the Office Action fails to show how Nehmadi discloses, teaches, or suggests at least this limitation of claim 1. In rejecting claim 1, the Examiner simply contended that paragraphs [0054] and [0063] of Nehmadi discloses a “particle generator” without explaining how the 3D mapper of Nehmadi teaches or suggests the “particle generator” of claim 1. For example, the Examiner fails to explain which features in the device of Nehmadi correspond to the particle generator and the generated particles. Applicant can only guess at the reasons for the rejection”. The examiner’s position is that one of the ordinary skills in the art will quickly recognize that the claimed particle generator is using a particle/point/pixel/voxel of the images to generate a 3D occupancy map/grid, which is the same technique used by Nehmadi.
Applicant submits: “The prior art fails to disclose, teach, or suggest the "particle generator" of claim 1 In any case, Applicant respectfully submits that this omission cannot be remedied because Nehmadi fails to disclose, teach, or suggest at least this limitation of claim 1. In particular, claim 1 requires "wherein each particle ... comprises a 
[0139] The depth of an object can be mapped for each camera direction 1422, so that each camera pixel gets an XYZ value associated with it.  Since the position of XYZ values on the camera plane may be subpixel, complex interpolation may be used, including joint bilateral interpolation, non-local means and patch matching.  In some embodiments, the interpolation may also return the interpolation confidence.
And although the depth and motion can be improved with Lidar, Nehmadi discloses that it is also determined from the image data.
detecting the distance of features or objects using stereoscopy from motion process in the image.  This involves using two images captures from the same sensor at two close points in time, or using two images generated at the same point in time from two different sensors.  Comparing such images allows for the calculation of the distance of the object or feature.
[0143] The voxel speed can be calculated 1425 by using some tracking over occupancy grid, parametric motion model and radar readings.  Different algorithms may be used for rigid objects like cars and non-rigid objects like pedestrians.

Therefore, since the information come from the pixels it reads on the claimed limitations and the present claim language does not inhibit from improving the image data with additional information from other sensor.
Regarding the argument that there is no reason to apply the teachings of Faragher to Nehmadi; the examiner respectfully disagree. As, seen in par. 0143 of Nehmadi tracks objects and Farangher will improve the tracking of those objects as indicated in the reference. Therefore, the references are analogous and properly combinable.
In view of the argument that it would not have been reasonable to one of the ordinary skills in the art to combine Nehmadi and Sron; the examiner respectfully disagree. Both references are directed to use image analysis of the pixels to determine 
The rest of the arguments they fall for the same reasons as shown above. The rejection of record stands.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3-4, 6-11, 13, 15-17 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Nehmadi 20180232947 in view of Sron 20170006263.

As to claim 1, Nehmadi discloses a perception device [200], comprising an image sensor [220, 230] configured to detect a plurality of images (see fig. 4, item S410, S420; par. 0047) wherein each image of the plurality of images comprises a plurality of pixels (inherent for a digital camera: par. 0005); an information estimator configured to estimate from the plurality of pixels of each image of the plurality of images, at least one depth estimate, at least one object classification estimate (see fig. 4, item S430; par. 0050-0053, 0068-0073, 0076-0078); a particle generator configured to generate a plurality of particles, wherein each particle of the plurality of particles comprises a position value determined from the depth estimate, a velocity value determined from the velocity estimate and a classification value determined from the classification estimate (see par. 0054, 0063); and an occupancy hypothesis determiner configured to determine an occupancy hypothesis of a predetermined region, wherein the determination of the occupancy hypothesis is based on each particle of the plurality of particles (see par. 0052-0059, 0063-0072, 0082-0085, 0091-0092, 0099, 0139, 0141-0143, 0163-0168). Nehmadi does not explicitly disclose that the at least one velocity estimate is estimated from the pixels. In an analogous art, Sron discloses an information estimator configured to estimate from the plurality of pixels of each image of the plurality of images, at least one velocity estimate and at least one odometry 
As to claim 3, Nehmadi discloses the perception device of claim 1 wherein the information estimator comprises: at least one depth estimator configured to estimate the at least one depth estimate for each respective image of the plurality of images; at least one velocity estimator configured to estimate the at least one velocity estimate for each respective image of the plurality of images; at least one classification estimator configured to estimate the at least one classification estimate for each respective image of the plurality of images; and at least one odometry estimator configured to estimate the at least one odometry estimate for each respective image of the plurality of images(see par. 0050-0061, 0162-0163). Nehmadi does not explicitly disclose that the at least one velocity estimate is estimated from the pixels. In an analogous art, Sron discloses an information estimator configured to estimate from the plurality of pixels of each image of the plurality of images, at least one velocity estimate and at least one odometry estimate [displacement] (see par. 0093-0096). Therefore, it would have been obvious to one of the ordinary skills in the art at the time that the invention was filed to use the pixels to estimate the speed/distance for a redundant system which can improve the accuracy of the system with multiple estimations and enhance safety.
As to claim 4, Nehmadi discloses the perception device of claim 1 wherein the at least one depth estimator, the at least one velocity estimator, the at least 
As to claim 6, Nehmadi discloses the perception device of claim 1, wherein the occupancy hypothesis is adynamic occupancy grid comprising a plurality of grid cells; wherein each grid cell of the plurality of grid cells represents an area in the predetermined region; wherein at least one grid cell of the plurality of grid cells is associated with a single occupancy hypothesis; wherein the single occupancy hypothesis comprises a respective occupancy value, a respective velocity value, and a respective classification value [tracking objects] (see par. 0052-0059, 0063-0072, 0080-0085, 0091-0092, 0099, 0141-0143, 0163-0168).
As to claim 7, Nehmadi discloses the perception device of claim 6, wherein the respective occupancy value of the single occupancy hypothesis comprises a likelihood 
As to claim 8, Nehmadi discloses the perception device of claim 1, wherein the respective velocity value of the single occupancy hypothesis comprises a likelihood distribution of a velocity of the at least one grid cell (see par. 0051-0059, 0063-0072, 0082-0085, 0091 -0092,0099, 0141-0143, 0163-0168).
As to claim 9, Nehmadi discloses the perception device of claim 1, wherein the respective classification value of the single occupancy hypothesis comprises a likelihood distribution of a classification of the at least one grid cell (see par. 0051-0059, 0063-0072, 0082-0085, 0091-0092, 0099, 0141-0143, 0163-0168).
As to claim 10, Nehmadi discloses the perception device of claim 1, wherein the occupancy hypothesis is associated with a time instant (inherent limitation, see par. 0052-0059, 0063-0072, 0082-0085, 0091-0092, 0099, 0123-0125, 0141-0143, 0154, 0163-0168).
As to claim 11, Nehmadi discloses the perception device of claim 1, wherein the occupancy hypothesis determiner is further configured to filter particles in the occupancy hypothesis (see par. 0052-0059, 0063-0072, 0082-0085, 0091-0092, 0099, 0119-0125, 0141-0143, 0163-0168).
Regarding claims 13-16, they are the corresponding vehicle (see par. 0049) comprising the perception device of claims 1-4. Therefore, claims 13-16 are rejected for the same reasons as shown above.

As to claim 22, Nehmadi discloses the perception device of claim 1, wherein each respective image depicts a plurality of objects, wherein each respective object is associated with at least one of the plurality of pixels (see par. 0078, 0139); wherein each particle of the plurality of particles corresponds to a respective pixel of the plurality of pixels of the respective image, and wherein the information estimator is configured to estimate, from a respective pixel, a respective depth estimate, a respective velocity [for tracked object] and a respective object classification estimate of the corresponding particle (see par. 0052-0059, 0063-0072, 0082-0085, 0091-0092, 0099, 0123-0125, 0141-0143, 0154, 0163-0168). Nehmadi does not explicitly disclose that the at least one velocity estimate of the device is estimated from the pixels. In an analogous art, Sron discloses an information estimator configured to estimate from the plurality of pixels of each image of the plurality of images, at least one velocity estimate and at least one odometry estimate [displacement] (see par. 0093-0096). Therefore, it would have been obvious to one of the ordinary skills in the art at the time that the invention was filed to use the pixels to estimate the speed/distance for a redundant system which can improve the accuracy of the system with multiple estimations and enhance safety.
As to claim 23, Nehmadi discloses the perception device of claim 1, wherein the image sensor comprises a camera and the information estimator is configured 
As to claim 24, Nehmadi discloses the perception device of claim 23, wherein the camera is a monocamera (see par. 0050), and wherein the information estimator is further configured to process signals received from a lidar and/or radar sensor to provide additional estimated values (see par. 0050-0051)., and wherein the particle generator is further configured to generate additional particles [location data] based on the additional estimated values (see par. 0063-0064)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nehmadi in view of Sron and further in view of Lo 20180345958.

As to claim 12, Nehmadi discloses the perception device of claim 11, wherein the occupancy hypothesis is adynamic occupancy grid [occupancy grid with dynamic objects] comprising a plurality of grid cells; wherein the occupancy hypothesis determiner is further configured to filter particles in the occupancy hypothesis using a filter to determine an evidence-based particle map including dynamic masses [S634], static masses [S622], and free space masses [no occupancy] (see par. 0052-0059, 0063-0072, 0082-0085, 0091-0092, 0099, 0123-0125, 0141-0143, 0154, 0163-0168). Nehmadi does not explicitly disclose using a particle filter. In an analogous art, Lo discloses using a particle filter (see par. 0003). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to use particle filtering for the simple purpose of a confident system to predict motion and avoid future collision.

Claim 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Nehmadi in view of Sron and further in view of Pink 20160116916

As to claims 25-26, the previous references fails to disclose wherein the occupancy hypothesis is adynamic occupancy grid comprising a plurality of grid cells that vary in size. In an analogous art, Pink discloses wherein the occupancy hypothesis is a dynamic occupancy grid comprising a plurality of grid cells that vary in size, wherein the perception device [200] is included in a vehicle [F], wherein the size of grid cells corresponding to regions closer to the vehicle are smaller than the size of grid cells corresponding to regions further away from the vehicle (see par. 0013, 0032). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to better adapt to driving situations at higher speed as indicated by the reference.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Nehmadi in view of Sron and further in view of Faragher 20140139375.

As to claim 27, the previous references fails to disclose wherein the occupancy hypothesis determiner is further configured to filter particles in the occupancy hypothesis in two-stages. In another analogous art, Faragher discloses wherein the occupancy hypothesis determiner is further configured to filter particles in the occupancy hypothesis in two-stages, wherein a first stage uses a first particle filter and a second stage uses a second particle filter or a resampler (see par. 0155, 0184). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to reduce or minimize the computational overhead in location tracking as indicated by the reference.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926.  The examiner can normally be reached on 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCOS L TORRES/Primary Examiner, Art Unit 2647